COLEMAN, J.
The defendant was convicted for practicing medicine without having first obtained a certificate of qualification as provided in section 4078 of the Criminal Code, and the statute amendatory thereof approved February 18th, 1891. — Act of 1890t91, p.857. This court has declared that the statute is constitutional. Brooks v. The State, 88 Ala. 122 ; Nicholson v. The State, 100 Ala. 132.
It was not necessary to aver in the indictment that the defendant did not come within the proviso of the amendatory act of 1890-91, supra. Where the exception is incorporated in the enacting clause, the indictment should negative the fact that the defendant came within the exception ; but this rule does not apply to exception contained in a proviso to the enacting clause. It then becomes a matter of defense. — Carson v. The State, 69 Ala. 235 ; Grattan v. The State, 71 Ala. 344; Bellinger v. The State, 92 Ala. 86. The indictment was sufficiently definite. The court did not err in overruling the demurrer to the indictment.
It may not have been necessary to introduce in evidence the book of rules of the Medical Association of the State of Alabama, but its admission was not error. — Code of 1886, § 1296 ; Book of Rules, Section 14, Articles 63, 64, 70, 73. The objection- was to the whole book, and not to such portions.as may have been irrelevant.
The evidence, without conflict, showed that the defendant practiced medicine without having complied *83with the provisions of the statute. The court did not err in the charge given.
Affirmed.